Case 5:19-cr-00195-FB Document 14--Filed-03/26/49—Page-t of2

 

Case 5:19-cr-00195-FB Document13 Filed 03/20/19 Page 2 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
UNITED STATES OF AMERICA §
§
vs. § NO: SA:19-CR-00195(1)-FB
§
(1) RAUL VALDEZ §
FORM NOTICE TO:

(A) WAIVE PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTER

PLEA OF NOT GUILTY, OR ALTERNATIVELY PROVIDE STATEMENT
REGARDING CONSENT TO ARRAIGNMENT BY VIDEO
TELECONFERENCE;

(B) WAIVE MINIMUM TIME TO TRIAL; AND

(C) CONSENT TO DISPOSITION OF MISDEMEANOR OFFENSE BY A

UNITED STATES MAGISTRATE JUDGE

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY
OF PLEA OF NOT GUILTY

NOW| COMES Defendant in the above-referenced case who, along with his/her undersigned
attorney, hereby acknowledges the following:

1) Defendant has received a copy of the charging document in this case.
2) Defendant has read the charging document or had it read to him/her.
3) Defendant understands he/she has the right to appear personally with his/her attorney

before a Judge for Arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

Defendant, having conferred with his/her attorney in this regard, hereby waives personal

appearance with his/her attorney at the arraignment of this case and the reading of the charging
document and, by this instrument, tenders his/her plea of "not guilty". The defendant understands
that entry by the Court of said plea for defendant will conclude the arraignment in this case for all
purposes. Defendant request the Court accept his/her waiver of appearance and enter a plea of
"not guilty."

 
Date

Case 5:19-cr-00195-FB—
Case 5:19-cr-00195-FB Document13 Filed 03/20/19 Page 3 of 4

xtau| \ adn!

Defend
ened Savel oe V
Nae 99 fo foe Detedant (Fe /

 

Date

THIS

myo for Defendant
/

WAIVER FORM MUST BE FILED IN THE CLERK'S OFFICE NO LATER

THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE
DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.

 

STATEMENT REGARDING CONSENT TO ARRAIGNMENT BY
VIDEO TELECONFERENCE

The U.S. Magistrate Judge may conduct arraignment by video teleconference if the

defendant consents. See Fep. R. Crim. P. 10(c). ’

PLEASE INDICATE YOUR CONSENT OR NON-CONSENT TO AN ARRAIGNMENT
BY VIDEO TELECONFERENCE BELOW:.

I CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE

I DO NOT CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE

 

Date

Defendant

 

Name of Attorney for Defendant (Print)

 

Date

Signature of Attorney for Defendant

 

NO

SPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS AN

INDICATION THAT THE DEFENDANT INTENDS TO CONSENT TO THE
MAGISTRATE JUDGE CONDUCTING THE ARRAIGNMENT BY _ VIDEO

TEL

KCONFERENCE.

 

 
